303 S.W.3d 158 (2010)
STATE of Missouri, Respondent,
v.
Robert A. MELTON, Appellant.
No. ED 92054.
Missouri Court of Appeals, Eastern District, Division One.
February 16, 2010.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Robert Melton ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of two counts of robbery in the first degree and one count of armed criminal action. The trial court sentenced to terms of ten years' imprisonment for each robbery conviction, and to a term of three years' imprisonment for the armed criminal action conviction, the sentences for each conviction to run consecutively to each other.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).